Case 2:19-cr-20352-TGB-MKM ECF No. 56, PageID.372 Filed 06/14/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,                        2:19-CR-20352-TGB


                  Plaintiff,
      vs.                                     ORDER DENYING
                                          DEFENDANT’S MOTION FOR
                                            RECONSIDERATION OF
DORIAN BROADNAX,                           ORDER REVOKING BOND
                  Defendant.

      Dorian Broadnax seeks reconsideration of the Court’s decision

revoking his bond on April 1, 2021. ECF No. 52. Bond was revoked after
a hearing on the Pretrial Service Officer’s petition for review of bond
conditions, which reported that Mr. Broadnax allegedly assaulted his

domestic partner at a public walking trail. The police eventually sent a
warrant request to the Oakland County Prosecutor’s Office. ECF No. 49.
After the hearing, the Court revoked Mr. Broadnax’s bond and directed

him to self-surrender by April 5, 2021. ECF No. 51.
      Mr. Broadnax had been on pretrial release awaiting the resolution
of controlled substance-related charges since June 2019. ECF No. 10.

Although some conditions of his release were amended from time to time,
see ECF No. 42, he was always subject to the general condition that
further violations of federal, state, or local laws could result in bond being

revoked.

                                      1
Case 2:19-cr-20352-TGB-MKM ECF No. 56, PageID.373 Filed 06/14/21 Page 2 of 3




      In support of his motion for reconsideration, Broadnax points out
that any danger to the victim arising from the assaultive incident has

been mitigated because (1) she is seeking a personal protection order
against him, (2) Mr. Broadnax is in individual counseling, and (3) they
have separate and distinct residences. Id. at ¶ 12. Mr. Broadnax also

disputes some of the prior incidents of alleged abuse reported by the
Pretrial Service Officer during the Court’s hearing, and indicates that at
the time of the hearing he was not prepared to address those issues

appropriately. Id. at ¶¶ 9-11. Lastly, he indicates that he has ongoing
business concerns that would be seriously affected if he were not able to
supervise them in person. Id. at ¶¶ 13-17. He argues that for all these

reasons, the Court should reconsider its decision to revoke his release.
      In opposition, the government argues that Mr. Broadnax does not
meet the standard for a motion for reconsideration—that he merely

repeats arguments that were already brought up and rejected at the
hearing. ECF No. 55, PageID.368-370.
      Under Local Rule 7.1(h), a motion for reconsideration must involve

a “palpable defect by which the court and the parties and other persons
entitled to be heard on the motion have been misled” and must “also show
that correcting the defect will result in a different disposition of the case.”

      The Court is authorized to revoke pre-trial release and order
detention if there is probable cause to believe the individual committed a
federal, state, or local crime while on release, and that “based on the
                                      2
Case 2:19-cr-20352-TGB-MKM ECF No. 56, PageID.374 Filed 06/14/21 Page 3 of 3




factors set forth in section 3142(g) . . . there is no condition or combination
of conditions of release that will assure that the person will not flee or

pose a danger to the safety of any other person or the community.” 18
U.S.C. § 3148. The § 3142(g) factors include the nature and circumstances
of the offense, the weight of evidence against the person, the history and

characteristics of the person, and the nature and seriousness of the
danger posed by release. 18 U.S.C. § 3142(g). The Court stated on the
record during the April 1 hearing why it believed these conditions were

met, and why in particular—given that Mr. Broadnax committed the
assaultive behavior while on bond—the potential for additional violence
is too high to permit Mr. Broadnax to remain on bond. None of the

additional information provided in this motion indicates to the Court that
its decision involved a “palpable defect.”
      Defendant’s motion for reconsideration is therefore DENIED. The

Court notes that his motion for a Franks hearing remains pending and is
being scheduled for a hearing.
      SO ORDERED this 14th day of June, 2021.



                                    BY THE COURT:

                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge



                                      3
